Citation Nr: 0932847	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  09-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to service connection for lumbar sacroiliac 
joint dysfunction.

3.  Entitlement to an initial disability rating in excess of 
20 percent for muscle atrophy and callosities of the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Newark, 
New Jersey Department of Veterans' Affairs (VA) Regional 
Office (RO), wherein the RO granted service connection for 
muscle atrophy and callosities of the left foot, assigning a 
20 percent disability rating, effective November 21, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2009 VA Form 9, the Veteran reported that he wanted 
to attend a hearing before a Veterans Law Judge of the Board 
at the RO.  It appears, however, that such a hearing has not 
yet been scheduled.

In light of the above, the Board finds that a remand is 
necessary for a Travel Board hearing to be scheduled before a 
Veterans Law Judge sitting at the RO.  Notice of the 
scheduled hearing should then be sent to the veteran's 
correct address. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of the 
Board sitting at the RO.  In doing so, the 
RO should advise the veteran at his 
correct address of the hearing date and 
time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




